            Case 5:18-cr-00029-SLP Document 95 Filed 04/24/20 Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT FOR THE
                       WESTERN DISTRICT OF OKLAHOMA


UNITED STATES OF AMERICA,                     )
                                              )
                      Plaintiff,              )
                                              )
               -vs-                           )        No. CR-18-029-SLP
                                              )
NAIF ABDULAZIZ M. ALFALLAJ,                   )
  a/k/a Al-Muthana Al-Najdi,                  )
                                              )
                      Defendant.              )

                  GOVERNMENT’S RESPONSE TO DEFENDANT’S
                     MOTION FOR RETURN OF PROPERTY

       COMES NOW, Plaintiff, by Timothy J. Downing, United States Attorney for the

Western District of Oklahoma, through Matt Dillon, Assistant United States Attorney and

responds to Defendant’s pro se Motion for Return of Property Pursuant to Fed.R.Crim.P.

41(g) [Doc. 93]. In support of this response, the United States submits the following:

       1.      On February 5, 2018, the Federal Bureau of Investigation (FBI) executed a

federal search warrant on Defendant’s residence.

       2.      On February 6, 2018, the Federal Grand Jury returned an Indictment charging

three counts in relation to Visa fraud and giving false statements involving international

terrorism to the Federal Bureau of Investigation and the Department of Homeland Security.

       3.      On December 14, 2018, Defendant entered a plea of guilty to Count 1 of the

Indictment, Visa fraud; and Count 3, charging false statements involving international

terrorism.
            Case 5:18-cr-00029-SLP Document 95 Filed 04/24/20 Page 2 of 3



       4.      On October 3, 2019, Defendant was sentenced by this Court to 120 months

as to Count 1 and 96 months as to Count 3, with 31 months of Count 3 to run consecutively

to Count 1, for a total term of 151 months. [Doc. 92].

       5.      On April 6, 2020, Defendant filed the instant pro se motion [Doc. 93].

                                        Discussion

       Defendant’s motion is now moot. As Defendant’s motion illustrates, counsel for

Defendant and the undersigned were working together to facilitate the return of

Defendant’s property. Id. at Ex. A. FBI returned all of Defendant’s property in FBI’s

possession to Defendant’s designee on April 24, 2020.

       It should be noted, however, that FBI did not conduct “an unlawful search and

seizure of property” nor was Defendant being unlawfully deprived of his property as

contemplated in Fed.R.Crim.P. 41(g). Nothing in this response, nor the FBI’s return of

Defendant’s property, should be construed as an admission of any misconduct. Defendant

never filed a motion to suppress in this matter or allege any government misconduct.

       The United States requests this Court to dismiss Defendant’s motion as moot.

                                          Respectfully submitted,

                                          TIMOTHY J. DOWNING
                                          United States Attorney

                                          s/Matt Dillon ________________
                                          Assistant U.S. Attorney
                                          Oklahoma Bar No. 19321
                                          210 Park Avenue, Suite 400
                                          Oklahoma City, Oklahoma 73102
                                          (405) 553-8755(Office)
                                          (405) 553-8888 (Fax)
                                          Matthew. Dillon@usdoj.gov
         Case 5:18-cr-00029-SLP Document 95 Filed 04/24/20 Page 3 of 3




                            CERTIFICATE OF SERVICE

              I hereby certify that on April 24, 2020, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing, which will automatically send e-mail notification of such
filing to: Michael A. Abel, Kenny R. Goza, and William H. Campbell.

             I hereby certify that on April 24, 2020, a copy of the attached document was
mailed to Defendant at the following address:

             Naif Alfallaj
             #32064-064
             United States Penitentiary–Marion, IL
             P.O. Box 1000
             Marion, IL 62959-1000



                                             s/ Matt Dillon
                                             Assistant U.S. Attorney
